DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on 4/21/2021 is acknowledged.  The traversal is on the ground(s) that the restricted claims can be searched and examined without serious burden, there is no serious burden because there are not more than 3 dependent claims, and searching different classifications is not sufficient to justify a restriction.  This is not found persuasive because a search burden is present due to the divergent limitations in the different groups.  For example, a search of Invention I does not require a search of media handling of Invention II, group management of invention III, digital rights of invention IV, client permission of invention V, scrubbing of invention VI, user interface of invention VII, nor master selection of invention VIII.  Regarding Applicant’s second ground of traversal, the MPEP does not establish a requirement of a minimum of 3 dependent claims to establish a search burden.  Furthermore, claim 21 has 12 dependent claims, which is more than 3.  Regarding Applicant’s third ground of traversal, MPEP Section 808.02 lists appropriate reasons for a restriction as: (A) separate classification, (B) separate status in the art when classifiable together, and (C) a different field of search.  Therefore different classification is a sufficient reason to justify a restriction.  The Examiner has examined Groups I,II, and VI as requested.  Claims 26-30,32,33,36, and 37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24,25, and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  As amended, claims 24,25, and 31 recite an anchor time with respect to the master clock.  After carefully examining the instant disclosure, the examiner respectfully submits that support for this amendment is lacking and the addition of said limitation is new matter.  The specification discloses an anchor time and a master clock, but does not explicitly disclose an anchor time with respect to the master clock.  The limitation will be interpreted as a join invitation.
Claims 25 is rejected because they depend from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23,34,35,38,39, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassoli (US 20050286546) in view of Winograd (US 20140067950) and Rabii (US 20170055235).
Re claim 21:
Bassoli discloses maintaining a member list of the member devices of the group, (Fig.6 and Para.[0046]  Each player maintains a list of those peer devices from whom it has detected similar packets within a specified time); 
maintaining a playlist of media content including at least one track for distribution to the member devices (Fig.7 ref. 703 and Para.[0072]  displaying a playlist of songs available); 
receiving a command from another one of the member devices (Para.[0072]  the selection of an item on that list transmits a request to the source player being listed to switch playback to that selected other song.  The song being reproduced by the source player can be remotely controlled by one or more of the listening players); 
updating the playlist based on the command (Para.[0072]  The source player may then display the request to its user who accepts or rejects the request – where an accept request updates the playlist); 
(Para.[0036]  an identification of the song currently being played on that player and (c) a playlist of songs stored on the other tuna player that are coming up for playback after the current song); 

synchronizing performance of the received command at each member device based on the updates (Para.[0060]  The synchronization method used to insure that each listener is hearing the same thing at the same time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that when the request is accepted, the playlist is updated because a request to change what is being played has been accepted, the updated playlist is distributed because the current song and upcoming songs are displayed so modification to what is being played would be reflected in an updated playlist, and the media is played in synchronization so the changed song will also be played in synchronization.
Bassoli does not explicitly disclose wherein the group comprises devices that join an ad hoc group.
Winograd discloses wherein the group comprises devices that join an ad hoc group (Para.[0038]  The formation of groups can be facilitated by including features that provide, for example, invitations to join, requests for admittance, ability to browse existing groups, and the like. Privacy controls may be provided to limit visibility of individual and group behaviors. Groups of users may be formed on an ad-hoc basis and  Para.[0017]  remotely controlling presentation of the particular content on a plurality of user devices to allow synchronized presentation of the particular content on the plurality of user devices).
Bassoli and Winograd are analogous because they both pertain to data communications.
(Winograd Para.[0002]).
Bassoli does not explicitly disclose determining a most accurate clock amongst clocks of respective member devices; and synchronizing based on the most accurate clock.
Rabii discloses determining a most accurate clock amongst clocks of respective member devices (Para.[0033]  The PTP BMC algorithm logic 434 employs the PTP BMC algorithm for selecting a best master clock among the primary wireless multimedia device 400 and other connected wireless multimedia devices (not shown) and/or external nodes (not shown).  In some aspects, the PTP BMC algorithm logic 434 may base its selection of a master clock on clock attributes such as a user-defined priority of a clock, a class to which the clock is assigned, an accuracy of the clock); and 
synchronizing based on the most accurate clock (Para.[0034]  In aspects in which the primary wireless multimedia device 400 is a multimedia source device, the primary wireless multimedia device 400 may then provide a multimedia stream (not shown) to the connected wireless multimedia devices based on the system clock 416. According to aspects in which the primary wireless multimedia device 400 is a multimedia sink device, the primary wireless multimedia device 400 may render the multimedia stream based on the system clock 416 – where Bassoli discloses member devices and synchronizing based on the updates).
As shown above, Rabii discloses using clock accuracy as a factor in selecting the clock to synchronize with.  Rabii does not explicitly disclose a most accurate clock.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the most accurate clock in order to provide precision timing and accurate time data and obtain a more accurate clock signal (Rabbi Para.[0005,0038]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bassoli to include determining a most accurate clock as taught by Rabii in order to provide precision timing and accurate time data and obtain a more accurate clock signal (Rabbi Para.[0005,0038]).
Re claim 22:
Bassoli discloses wherein the member devices form a peer-to-peer network (Para.[0005]  peer-to-peer interaction).
Re claim 23:
As discussed above, Bassoli in view of Winograd and Rabii meets all the limitations of the parent claim.
Bassoli does not explicitly disclose determining an accuracy of a respective clock of each of the member devices; comparing the accuracy of each of the clocks to determine the most accurate clock; setting the most accurate clock as a master clock; and adjusting playback of a track to be consistent with the master clock for each member device other than the member device associated with the master clock.
Rabii discloses determining an accuracy of a respective clock of each of the member devices (Para.[0033]  The PTP BMC algorithm logic 434 employs the PTP BMC algorithm for selecting a best master clock among the primary wireless multimedia device 400 and other connected wireless multimedia devices (not shown) and/or external nodes (not shown).  In some aspects, the PTP BMC algorithm logic 434 may base its selection of a master clock on clock attributes such as a user-defined priority of a clock, a class to which the clock is assigned, an accuracy of the clock – where a selection based on accuracy includes a determination of the accuracy and where Bassoli discloses member devices); 
(Para.[0033]  The PTP BMC algorithm logic 434 employs the PTP BMC algorithm for selecting a best master clock among the primary wireless multimedia device 400 and other connected wireless multimedia devices (not shown) and/or external nodes (not shown).  In some aspects, the PTP BMC algorithm logic 434 may base its selection of a master clock on clock attributes such as a user-defined priority of a clock, a class to which the clock is assigned, an accuracy of the clock – where selecting a best includes a comparison); 
setting the (Para.[0034]  If the PTP BMC algorithm logic 434 of the timing synchronization control system 402 selects the system clock 416 as the master clock, the timing synchronization control system 402 provides the clock signal 426 of the system clock 416 to the one or more connected wireless multimedia devices as the master clock for subsequent multimedia operations. However, if the PTP BMC algorithm logic 434 of the timing synchronization control system 402 selects one of the one or more connected wireless multimedia devices or one of the one or more external nodes as the master clock, the timing synchronization control system 402 synchronizes the system clock 416 to the selected master clock); and 
adjusting playback of a track to be consistent with the master clock for each member device other than the member device associated with the master clock (Para.[0034]  In aspects in which the primary wireless multimedia device 400 is a multimedia source device, the primary wireless multimedia device 400 may then provide a multimedia stream (not shown) to the connected wireless multimedia devices based on the system clock 416. According to aspects in which the primary wireless multimedia device 400 is a multimedia sink device, the primary wireless multimedia device 400 may render the multimedia stream based on the system clock 416).
(Rabbi Para.[0005,0038]).
Bassoli and Rabii are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bassoli to include determining a most accurate clock as taught by Rabii in order to provide precision timing and accurate time data and obtain a more accurate clock signal (Rabbi Para.[0005,0038]).
Re claim 34:
	Claim 34 is rejected on the same grounds of rejection set forth in claim 21.
Re claim 35:
	Claim 35 is rejected on the same grounds of rejection set forth in claim 23.
Re claim 38:
Bassoli discloses a memory device to store a member list identifying another connected device as a member of a group and a playlist identifying at least one track for synchronized playback among the devices, (Fig.6 and Para.[0046]  Each player maintains a list of those peer devices from whom it has detected similar packets within a specified time and Fig.7 ref. 703 and Para.[0072]  displaying a playlist of songs available), and 
a processor configured, according to a role of the device when the device has the role of a master device, to cause the device to (Para.[0072]  The source player): 

receive a command to manipulate the playlist of media content from a non-master device (Para.[0072]  the selection of an item on that list transmits a request to the source player being listed to switch playback to that selected other song.  The song being reproduced by the source player can be remotely controlled by one or more of the listening players); 
distribute updates to the playlist to the other connected device (Para.[0036]  an identification of the song currently being played on that player and (c) a playlist of songs stored on the other tuna player that are coming up for playback after the current song); 
determining a most accurate clock amongst clocks of respective member devices; and 
synchronize a performance of the received command at each device (Para.[0060]  The synchronization method used to insure that each listener is hearing the same thing at the same time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that when the request is accepted, the playlist is updated because a request to change what is being played has been accepted, the updated playlist is distributed because the current song and upcoming songs are displayed so modification to what is being played would be reflected in an updated playlist, and the media is played in synchronization so the changed song will also be played in synchronization.
Bassoli does not explicitly disclose wherein the group comprises devices that join an ad hoc group.
Winograd discloses wherein the group comprises devices that join an ad hoc group (Para.[0038]  The formation of groups can be facilitated by including features that provide, for ).
Bassoli and Winograd are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bassoli to include join a group as taught by Winograd in order to facilitate viewing of media content (Winograd Para.[0002]).
Bassoli does not explicitly disclose determining a most accurate clock amongst clocks of respective member devices; and synchronizing with the most accurate clock.
Rabii discloses determining a most accurate clock amongst clocks of respective member devices (Para.[0033]  The PTP BMC algorithm logic 434 employs the PTP BMC algorithm for selecting a best master clock among the primary wireless multimedia device 400 and other connected wireless multimedia devices (not shown) and/or external nodes (not shown).  In some aspects, the PTP BMC algorithm logic 434 may base its selection of a master clock on clock attributes such as a user-defined priority of a clock, a class to which the clock is assigned, an accuracy of the clock); and 
synchronizing with the most accurate clock (Para.[0034]  In aspects in which the primary wireless multimedia device 400 is a multimedia source device, the primary wireless multimedia device 400 may then provide a multimedia stream (not shown) to the connected wireless multimedia devices based on the system clock 416. According to aspects in which the primary wireless multimedia device 400 is a multimedia sink device, the primary wireless multimedia ).
As shown above, Rabii discloses using clock accuracy as a factor in selecting the clock to synchronize with.  Rabii does not explicitly disclose a most accurate clock.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the most accurate clock in order to provide precision timing and accurate time data and obtain a more accurate clock signal (Rabbi Para.[0005,0038]).
Bassoli and Rabii are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bassoli to include determining a most accurate clock as taught by Rabii in order to provide precision timing and accurate time data and obtain a more accurate clock signal (Rabbi Para.[0005,0038]).
Re claim 39:
As discussed above, Bassoli in view of Winograd and Rabii meets all the limitations of the parent claim.
Bassoli does not explicitly disclose determine an accuracy of a respective clock of each of connected device; compare the accuracy of each of the clocks to determine the most accurate clock; set the most accurate clock as a master clock.
Rabii discloses determine an accuracy of a respective clock of each connected device (Para.[0033]  The PTP BMC algorithm logic 434 employs the PTP BMC algorithm for selecting a best master clock among the primary wireless multimedia device 400 and other connected wireless multimedia devices (not shown) and/or external nodes (not shown).  In some aspects, the PTP BMC algorithm logic 434 may base its selection of a master clock on clock attributes such as a user-defined priority of a clock, a class to which the clock is assigned, an accuracy of ); 
compare the accuracy of each of the clocks to determine the (Para.[0033]  The PTP BMC algorithm logic 434 employs the PTP BMC algorithm for selecting a best master clock among the primary wireless multimedia device 400 and other connected wireless multimedia devices (not shown) and/or external nodes (not shown).  In some aspects, the PTP BMC algorithm logic 434 may base its selection of a master clock on clock attributes such as a user-defined priority of a clock, a class to which the clock is assigned, an accuracy of the clock – where selecting a best includes a comparison); 
set the (Para.[0034]  If the PTP BMC algorithm logic 434 of the timing synchronization control system 402 selects the system clock 416 as the master clock, the timing synchronization control system 402 provides the clock signal 426 of the system clock 416 to the one or more connected wireless multimedia devices as the master clock for subsequent multimedia operations. However, if the PTP BMC algorithm logic 434 of the timing synchronization control system 402 selects one of the one or more connected wireless multimedia devices or one of the one or more external nodes as the master clock, the timing synchronization control system 402 synchronizes the system clock 416 to the selected master clock); and 
As shown above, Rabii discloses using clock accuracy as a factor in selecting the clock to synchronize with.  Rabii does not explicitly disclose a most accurate clock.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the most accurate clock in order to provide precision timing and accurate time data and obtain a more accurate clock signal (Rabbi Para.[0005,0038]).
Bassoli and Rabii are analogous because they both pertain to data communications.
(Rabbi Para.[0005,0038]).
Re claim 41:
Bassoli discloses maintaining a member list of the member devices of the group, (Fig.6 and Para.[0046]  Each player maintains a list of those peer devices from whom it has detected similar packets within a specified time); 
maintaining a playlist of media content including at least one track for distribution to the member devices (Fig.7 ref. 703 and Para.[0072]  displaying a playlist of songs available); 
receiving a command from another one of the member devices (Para.[0072]  the selection of an item on that list transmits a request to the source player being listed to switch playback to that selected other song.  The song being reproduced by the source player can be remotely controlled by one or more of the listening players); 
updating the playlist based on the command (Para.[0072]  The source player may then display the request to its user who accepts or rejects the request – where an accept request updates the playlist); 
determining a most accurate clock amongst clocks of respective member devices;
distributing updates to the playlist to other member devices (Para.[0036]  an identification of the song currently being played on that player and (c) a playlist of songs stored on the other tuna player that are coming up for playback after the current song); and 
(Para.[0060]  The synchronization method used to insure that each listener is hearing the same thing at the same time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that when the request is accepted, the playlist is updated because a request to change what is being played has been accepted, the updated playlist is distributed because the current song and upcoming songs are displayed so modification to what is being played would be reflected in an updated playlist, and the media is played in synchronization so the changed song will also be played in synchronization.
Bassoli does not explicitly disclose wherein the group comprises devices that join on the basis of requests among the devices.
Winograd discloses wherein the group comprises devices that join on the basis of requests among the devices (Para.[0038]  The formation of groups can be facilitated by including features that provide, for example, invitations to join, requests for admittance, ability to browse existing groups, and the like. Privacy controls may be provided to limit visibility of individual and group behaviors. Groups of users may be formed on an ad-hoc basis and  Para.[0017]  remotely controlling presentation of the particular content on a plurality of user devices to allow synchronized presentation of the particular content on the plurality of user devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that requests for admittance in forming a group are requests among the devices because the devices are forming a group.
Bassoli and Winograd are analogous because they both pertain to data communications.
(Winograd Para.[0002]).
Bassoli does not explicitly disclose determining a most accurate clock amongst clocks of respective member devices; and synchronizing based on the most accurate clock.
Rabii discloses determining a most accurate clock amongst clocks of respective member devices (Para.[0033]  The PTP BMC algorithm logic 434 employs the PTP BMC algorithm for selecting a best master clock among the primary wireless multimedia device 400 and other connected wireless multimedia devices (not shown) and/or external nodes (not shown).  In some aspects, the PTP BMC algorithm logic 434 may base its selection of a master clock on clock attributes such as a user-defined priority of a clock, a class to which the clock is assigned, an accuracy of the clock); and 
synchronizing based on the most accurate clock (Para.[0034]  In aspects in which the primary wireless multimedia device 400 is a multimedia source device, the primary wireless multimedia device 400 may then provide a multimedia stream (not shown) to the connected wireless multimedia devices based on the system clock 416. According to aspects in which the primary wireless multimedia device 400 is a multimedia sink device, the primary wireless multimedia device 400 may render the multimedia stream based on the system clock 416 – where Bassoli discloses member devices and synchronizing based on the updates).
As shown above, Rabii discloses using clock accuracy as a factor in selecting the clock to synchronize with.  Rabii does not explicitly disclose a most accurate clock.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the most accurate clock in order to provide precision timing and accurate time data and obtain a more accurate clock signal (Rabbi Para.[0005,0038]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bassoli to include determining a most accurate clock as taught by Rabii in order to provide precision timing and accurate time data and obtain a more accurate clock signal (Rabbi Para.[0005,0038]).
Claims 24,25,31, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassoli in view of Winograd as applied to claims 21,23,38, and 39 above, and further in view of Vega (US 20150094834).
Re claim 24:
As discussed above, Bassoli in view of Winograd and Rabii discloses all the limitations of the parent claims.
Bassoli does not explicitly disclose scheduling an anchor time with respect to the master clock to begin playback of a track; and distributing the anchor time to each of the member devices.
Vega discloses scheduling an anchor time with respect to the master clock to begin playback of a track; and distributing the anchor time to each of the member devices (Para.[0154]  The GC 902 determines playback timing information (e.g., the timestamp 918 of FIG. 9) associated with an audio frame (e.g., the audio frame 914 of FIG. 9) (block 1004).  The GC 902 then reads the clock 910, adds the offset, and timestamps the packet with the resulting sum of the time and offset (e.g., the "time-to-play" to packet of audio data). and Para.[0155]  The GC 902 transmits the audio frame(s) 914, including the audio information 916 and the timestamp 918, to the playback devices 904, 906 in the playback group 900 – where the clock 910 is the master clock).
Bassoli and Veta are analogous because they both pertain to data communications.
(Vega Para.[0155]).
Re claim 25:
Vega discloses determining a buffer size prior to the anchor time, wherein the buffer size is defined by a slowest one of the member devices such that the slowest member device is capable of playing the digital audio stream in synchrony with the other member devices (Fig.11 ref. 116 and ref. 1120).
Vega does not explicitly disclose wherein the buffer size is defined by a slowest one of the member devices such that the slowest member device is capable of playing the digital audio stream in synchrony with the other member devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the buffer size to be defined by a slowest one of the member devices because the buffer needs to be able to store data long enough for it to be transmitted to the slowest device.  In a synchronized playback system, if the buffer size does not accommodate the slowest device, the slowest device will suffer from dropped media content.
Re claim 31:
As discussed above, Bassoli in view of Winograd and Rabii discloses all the limitations of the parent claims.
Bassoli does not explicitly disclose if the command is a scrubbing instruction, identifying a point corresponding to the scrubbing of the track on the first one of the member devices; and sending the point of the track as an anchor time with respect to the master clock to the other member devices.
Vega discloses if the command is a scrubbing instruction, identifying a point corresponding to the scrubbing of the track on the first one of the member devices; and sending the point of the track as an anchor time with respect to the master clock to the other member devices (Para.[0154]  The GC 902 determines playback timing information (e.g., the timestamp 918 of FIG. 9) associated with an audio frame (e.g., the audio frame 914 of FIG. 9) (block 1004).  The GC 902 then reads the clock 910, adds the offset, and timestamps the packet with the resulting sum of the time and offset (e.g., the "time-to-play" to packet of audio data). and Para.[0159]  For example, changes in the state of the devices 902-906 may include a change in the playback group 900 (e.g., adding or dropping devices), a change in audio source, a seek command to a different location the audio track than the location at which the audio track was paused, a fast-forward and/or rewind command.  If a state-changing command has been received (block 1018), the devices 902-906 in the playback group 900 reset a synchronization of the playback group, after which a resume command may be treated as a play command (e.g., block 1002) that may include a particular location in an audio track from which the audio is to resume – where the clock 910 is the master clock).
Veta does not explicitly state “scrubbing instruction”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a fast-forward and reward command are scrubbing instructions, as also shown by Joffray (US 20130159858 Para.[0129]). 
Bassoli and Veta are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bassoli to include sending a point of a track as taught by Vega in order to play audio in synchronization (Vega Para.[0155]).

Re claim 40:
	Claim 40 is rejected on the same grounds of rejection as set forth in claim 24, where the clock of the source device in Bassoli is the master clock.

Claims 24,25,31, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassoli in view of Winograd as applied to claims 23 and 39 above, and further in view of Spilo (US 20060002681).
Re claim 24:
Bassoli does not explicitly disclose scheduling an anchor time with respect to the master clock to begin playback of a track; and distributing the anchor time to each of the member devices.
Spilo discloses scheduling an anchor time with respect to the master clock to begin playback of a track; and distributing the anchor time to each of the member devices (Fig.2 ref. 270 and ref. 280 – where the offsets are relative to a master clock, where Bassoli also shows a master clock of the source device).
Bassoli and Spilo are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bassoli to include scheduling and distributing a playback time as taught by Spilo in order to play media content in synchronization (Spilo Para.[0002]).
Re claim 25:
Spilo discloses determining a buffer size prior to the anchor time, wherein the buffer size is defined by a slowest one of the member devices such that the slowest member device is capable of playing the digital audio stream in synchrony with the other member devices (Fig.2 ref. 260 and Para.[0070]  the Initiator is able to determine an appropriate interval after which ).
Spilo does not explicitly disclose wherein the buffer size is defined by a slowest one of the member devices such that the slowest member device is capable of playing the digital audio stream in synchrony with the other member devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the buffer size to be defined by a slowest one of the member devices because the buffer needs to be able to store data long enough for it to be transmitted to the slowest device.  In a synchronized playback system, if the buffer size does not accommodate the slowest device, the slowest device will suffer from dropped media content.
Re claim 31:
As discussed above, Bassoli in view of Winograd and Rabii discloses all the limitations of the parent claims.
Bassoli does not explicitly disclose if the command is a scrubbing instruction, identifying a point corresponding to the scrubbing of the track on the first one of the member devices; and sending the point of the track as an anchor time with respect to the master clock to the other member devices.
Spilo discloses if the command is a scrubbing instruction, identifying a point corresponding to the scrubbing of the track on the first one of the member devices; and sending the point of the track as an anchor time with respect to the master clock to the other member devices (Fig.2 ref. 270 and ref. 280 and Para.[0087]  Should a user send a request for either player to pause, resume, or playback at a different rate or direction (e.g., scan forward or reverse), the re-synchronization operation described above can be performed – where the ).
Spilo does not explicitly state “scrubbing instruction”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a fast-forward and reward command are scrubbing instructions, as also shown by Joffray (US 20130159858 Para.[0129]). 
Bassoli and Spilo are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bassoli to include scheduling and distributing a playback time as taught by Spilo in order to play media content in synchronization (Spilo Para.[0002]).
Re claim 40:
	Claim 40 is rejected on the same grounds of rejection as set forth in claim 24, where the clock of the source device in Bassoli is the master clock.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MOHAMMAD S ADHAMI/Primary Examiner, Art Unit 2471